DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleksic (US 2014/0337032).
With respect to claim 1 (similarly claims 10 Fig 3 and 19 [0077]-[0078]), Aleksic teaches an electronic apparatus (e.g. a mobile device 104 Fig 1 [0013] and/or computing devices 400, 450 Fig 4 [0063]) comprising: 
at least one processor (e.g. a processor 402/452 Fig 4 [0064], [0069]) configured to: 
receive audio of a voice input of a user (e.g. mobile device 104 receives input audio, e.g., speech, provided by user 102 [0014], see also Figs 2-3 S310 [0027] and [0054]); 

perform an operation (e.g. to perform a voice action or a voice query [0024)] based on a recognition result of which recognition suitability for the voice input is identified to be high (e.g. based on a confidence score and/or a weight that reflects each word or phrases' likelihood of relevance within the context of a voice action or voice query, as suggested in [0024]), among the plurality of recognition results (e.g. among the plurality of recognition results, as suggested in [0024]-[0029], Fig 3 [0060]). 
With respect to claim 2 (similarly claim 11), Aleksic teaches the electronic apparatus according to claim 1, wherein: the voice input comprises a previously-registered confused word (e.g. the voice input comprises a previously-registered word not recognized or unknown, as suggested in [0017] and [0028]); and the at least one processor is further configured to identify that the recognition suitability of a recognition result comprising the confused word, from among the plurality of recognition results, is high (e.g. Figs 2 disclose to identify that the recognition suitability of a recognition result comprising the confused/not recognized word, from among the plurality of recognition results, is high, especially with the use of the expanded speech recognizer 120 as suggested in [0026]-[0052]). 
With respect to claim 3 (similarly claim 12), Aleksic teaches the electronic apparatus according to claim 2, wherein the at least one processor is further configured to identify the recognition result comprising the confused word based on a list comprising a plurality of confused words (e.g. the expanded speech recognizer attempts to recognize all of the words in the utterance 210a, and responds by providing the expanded transcription 230a that includes substantially all of the recognized words [0028] suggest to identify the recognition result comprising the confused word based on a list comprising a plurality of confused words).
With respect to claim 4 (similarly claim 13), Aleksic teaches the electronic apparatus according to claim 3, wherein the plurality of confused words comprised in the list comprises at least one of a word not included in a previously- registered dictionary, a proper noun, or a word of which recognition failed in a previous recognition result (e.g. words or phrases that the limited recognizer was unable to transcribe with sufficiently high confidence within the context of the limited language model [0028] suggest the plurality of confused words comprised in the list comprises at least one of a word not included in a previously- registered dictionary, a proper noun, or a word of which recognition failed in a previous recognition result).
With respect to claim 6 (similarly claim 15), Aleksic teaches the electronic apparatus according to claim1 wherein: the voice input is captured while the electronic apparatus is providing content or a service (e.g. the voice input is captured while the mobile 104 is providing service, see [0025]); and the at least one processor is further configured to identify that the recognition suitability of a recognition result, which is related to the provided content or service, among the plurality of recognition results is high (e.g. the transcription disambiguator 160 may determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer, and determine that the utterance was a voice search command [0023] suggest to identify that the recognition suitability of a recognition result, which is related to the provided content or service, among the plurality of recognition results is high).
With respect to claim 7 (similarly claim 16), Aleksic teaches the electronic apparatus according to claim 1, wherein the at least one processor is further configured to identify that the recognition suitability of a recognition result, which is related to the user who provides the voice input (i.e. user 102 Fig 1), among the plurality of recognition results (e.g. amongst the recognition results of recognizer 110 and 120 of Fig 1) is high (e.g. the transcription disambiguator 160 may determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer, and determine that the utterance was a voice search command [0023] suggest to identify that the recognition suitability of a recognition result, 
With respect to claim 8, Aleksic teaches the electronic apparatus according to claim 1, wherein the at least one processor is further configured to identify that the recognition suitability of a recognition result (e.g. determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer [0023]), which is related to an external apparatus connectable to the electronic apparatus (e.g. the server which include recognizer 110 and 120 as suggested in [0061]-[0062]), among the plurality of recognition results (e.g. amongst the recognition results of recognizer 110 and 120 of Fig 1) is high (e.g. the transcription disambiguator 160 may determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer, and determine that the utterance was a voice search command [0023] suggest to identify that the recognition suitability of a recognition result, which is related to an external apparatus connectable to the electronic apparatus, among the plurality of recognition results is high).
With respect to claim 9 (similarly claim 18), Aleksic teaches the electronic apparatus according to claim 1, further comprising: a communicator configured to communicate with a plurality of servers respectively comprising the plurality of voice recognizers (e.g. mobile 104 has a communicator to communicate with a plurality servers comprising recognizers 110 and 120, as suggested in [0020], [0061]-[0062]), 43wherein the at least one processor is further configured to control to transmit, via the communicator, the received audio to a voice recognizer of which the recognition suitability is identified to be high (e.g. control to transmit the received audio to recognizer 120, see Figs 1-2 i.e. a voice recognizer of which the recognition suitability is identified to be high as suggested in Fig 2 [0026]-[0030]), among the plurality of voice recognizers (e.g. amongst recognizers 110 and 120 of Fig 1), before transmitting the received audio to other voice recognizers among the plurality of voice recognizers (e.g. before .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksic (US 2014/0337032) in view of Burke (US 2006/0009980).
With respect to claim 5 (similarly claim 14), Aleksic teaches the electronic apparatus according to claim 1.
However, Aleksic fails to teach wherein the at least one processor is further configured to identify a voice recognizer, of which the recognition suitability is high, based on a characteristic of a situation in which the voice input is captured, and to obtain the recognition result from the identified voice recognizer.

Aleksic and Burke are analogous art because they all pertain to transcribing a user’s speech through the use of a plurality of recognition engines. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksic with the teachings of Burke to include: wherein the at least one processor is further configured to identify a voice recognizer, of which the recognition suitability is high, based on a characteristic of a situation in which the voice input is captured, and to obtain the recognition result from the identified voice recognizer, as suggested by Burke. The benefit of the modification would be to properly distribute the processing load in the system for more efficacy. 
With respect to claim 17, Aleksic in view of Burke teaches the method according to claim 14, further comprising identifying that the recognition suitability of a recognition result (Aleksic e.g. determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer [0023]), which is related to an external apparatus connectable to the electronic apparatus (Aleksice.g. the server which include recognizer 110 and 120 as suggested in [0061]-[0062]), among the plurality of recognition results (Aleksic e.g. amongst the recognition results of recognizer 110 and 120 of Fig 1) is high (e.g. the transcription disambiguator 160 may determine a relatively higher level of confidence for the transcription provided by the expanded speech recognizer, and determine that the utterance was a voice search command [0023] suggest to identify that the recognition suitability of a recognition result, which is related to an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675